Title: To Benjamin Franklin from [Benjamin Sowden], 16 October 1777
From: Sowden, Benjamin
To: Franklin, Benjamin


Sir
Thursday Octr. 16 1777.
I am favoured with yours of the 5th of this Inst. and in compliance with your desire have enquired concerning the Price of the non Pariel Letter, of which you have a specimen inclosed. I had no occasion to go or write to Mr. Enschede, the Letterfounder at Haerlem as Mr. Rinier Arrenberg, Printer, Bookseller, and Courantier of this City, was sufficiently able to give me every light that was necessary. You know this Man in some measure from his being Secretary to the Society for the promotion of Arts and Sciences here, and it occurrs to me that in your first Letter, you mentioned his having wrote to you for news, and you will recollect your having transmitted some American news Papers by his conveyance. He is a Person of great Skill, integrity and honour, and fitter to serve you in your Biblical scheme than any other Person in this country. It was he who furnished me with answers to your several queries, and with the abovementioned specimen: He wrote them in Dutch from which I have translated them. They are as follows.
In answer to your 1st query he says, that the nonparel Letter, will cost at Haerlem, 2 Gulders 8 stivers the pound, which is 4s. 4½d. English.
To your 2d, I reply, upon the best information, that 112 suttle lbs. English, is equal to about 108 Dutch.

To your 3d, Mr. Arrenberg replies, that to have as many Letters cast as would be necessary to set 30 sheets would amount to a very large Sum. He says that to export the forms, or frames after they are set, would be exceedingly inconvenient, If not impossible, as each must be packed up in a case apart, and the spare Letters must be sent to supply the want of those that might be broken, or lost, in the conveyance; but the strongest reason of all, he says, is, that should the frames be set for the whole Bible, by the time 20,000 Copies were printed off, the Letters would be almost worn out. His opinion is, that instead of having as many Letters as would set up the whole Bible at once, the least expensive and most convenient Method would be to have only as many as would set those 3 Sheets, and when those were printed off, to break the frames and compose anew.
Should you think proper to agree with him, I offer myself to correct the Press. It is a work to which I am no Stranger.
Perhaps, Sir, I have exceeded my Commission. If however I have erred, it was a pardonable error I have been guilty of in asking him, meerly with a view to save time, and make you Master of the Subject in one view, in case you should employ him, what would be the expence of furnishing 20,000 Copies. He says it will amount to £2000 Sterling.
He would be glad if you could send him a Leaf of the bible you would have printed, but had rather you would transmit him an entire Copy, by the post. He further says, that if you come to a Resolution to employ him, the sooner he knows it the better, as in that case he must order the Letters to be cast at Haerlem, where they never keep any quantity ready made.
His last Article is, that if you and He can agree, he must have security on some good Comptoir in this City, or at Amsterdam, for the payment of the cost; that he must be paid one third when the work commences; one third when he is got half way; and the last, when the work is compleated.
Thus, Sir, having brought you together in a mercantile sense, I leave you to manage with him as you can. He would be glad to have a Line from You, And desires that when you favour him with a Letter, You would not address it to him as Courantier, but only as Libraire.
This goes under his cover to his correspondent at Paris, by whom it will be sent or delivered to you. I must beg you would excuse the many alterations in it, as I am so pressed with a multiplicity of avocations, that I have no time to transcribe a fair Copy.
With respect to the 4to Bibles you mention, there is a very good English Edition of that kind printed in this country, which comes to much less than any English Edition of that size. I have not mentioned any thing on this Head to Mr. Arrenberg, because the Procuring and sending them must be assigned to some Merchant, and there is a very worthy English one here, who, with proper encouragement, would undertake to furnish them, but before he can undertake this he says he must be informed concerning two Points, whether they must be bound in Calf, or in boards? and what security will be given for reimbursement, as soon as they are shipped?
Whenever you honour me with a Letter please to address it to Messrs. Coysgarne & Loyds under cover, as your last. Put only For Mr. N upon it, omit the title Revd. at the beginning; and as your handwriting is perfectly well known to me, I should take it as a favour if you would not sign it. My Reason for all this caution is the many Spies Ld. Stormount has in pay, who I fear from the miscarriage of one of yours to me and perhaps that of mine to you that went addressed to Mr. Chaumont have a very close connection with the Paris post Office. Should they get and transmit any Letters of yours to me to England, it might render my personal safety precarious, should I have occasion to take a trip thither, or at least would make me many Enemies. It is for these reasons I do not sign my Letters to you. It gives me pleasure to hear that military Brute P———t is for a time deprived of a Power to exercise his natural insolence and much do I wish he was the only officer in the British Service in America, who could justly be charged with brutality. As yet all is uncertainty concerning The Howe’s and Burgoigne. As a Friend to Legal Liberty, I own I begin to fear for America, and equaly so for the dear bought Liberties of England, which will inevitably expire by the same wounds that destroy those of the Colonies. I hope however Providence has better things in reserve for us and for you, and am, Sir, your very obliged Friend and humble Servant

PS. Should any Letter come to you with only a Monsieur Monsr. it is for me; and you will be so good to forward it as above.
PS. If whenever you write to Mr. Arrenberg You have any thing for me, you may send it.

 
Addressed: A Monsieur / Monsieur le Docteur / Franklin / a Passy / Pres de Paris
